Upon consideration of the pending motion filed in this cause by appellant on January 27, 1933, it is ordered that the time for filing the transcript of the record be and the same is hereby extended for a period of thirty days from the date of the entry of this order. That part *Page 579 
of the appellant's petition for temporary alimony, suit money and counsel fees in connection with the appeal should be denied on the basis of the record now before us, and it is so ordered.
Motion to extend time for filing transcript granted. Other motions denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.